Detailed Correspondence 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.
Response to Arguments
Applicant’s arguments, see remarks, filed 22 December 2021, with respect to remaining claims 1 – 3 and 6 - 17 have been fully considered and are persuasive.  The previous rejection of those claims has been withdrawn. 

Allowable Subject Matter
Remaining claims 1 – 3 and 6 – 17 are allowed based on amendments and Applicant’s arguments.

In the context of coordination and management of a drone, the prior art of record fail to teach, in combination with other limitations, instruct the drone to approach an automated vehicle at a timing at which a travel speed of the automated vehicle is equal to or less than a predetermined speed; request a change of the action plan for the automated vehicle when there is no timing at which the travel speed of the automated vehicle is equal to or less than the predetermined speed within a predetermined range including a point at which the drone will approach the automated vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONEL BEAULIEU/Primary Examiner, Art Unit 3663